                                                                Leave to file DENIED.
                                                  Dated: 5/24/21
         Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21     Page 1 of 12
                                                                /s/_____________________
                                                                TREVOR N. McFADDEN
                                                                United States District Judge
                                                                The court has already considered two lengthy
From                                                            motions for reconsideration, see ECF Nos. 5-6,
Dr. Lakshmi Arunachalam, a woman                                containing substantially similar arguments, and
                                                                accordingly denied relief. This submission is
222 Stanford Avenue, Menlo Park, CA 94025
                                                                entirely duplicative and similarly fails to present a
650 690 0995; Laks22002@yahoo.com                               basis for relief.
Self-Represented Plaintiff


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

       Dr. Lakshmi Arunachalam,
                                             Civil Action No. 20-3734 (UNA)
                Plaintiff,
                                           MOTION FOR RELIEF FROM A JUDGMENT
                    v.                     OR ORDER DATED 4/22/21 PURSUANT TO
                                           FRCP 60(d)(3) TO SET ASIDE A JUDGMENT
       SCOTT S. HARRIS, et al,             FOR FRAUD ON THE COURT.

               Defendants



       Plaintiff, Dr. Lakshmi Arunachalam, a woman, (“Dr. Arunachalam”), a 73-year old

disabled ethnic female of color, thought leader and inventor of a dozen patents on the Internet of

Things (IoT) – Web Apps displayed on a Web browser, with a priority date of 11/13/95,

hereby files this Motion For Relief From A Judgment Or Order Dated 4/22/21 Pursuant To FRCP

60(d)(3) To Set Aside A Judgment For Fraud On The Court.

       The Court’s Memorandum Opinion and Order Dated 4/22/21 are void for want of

jurisdiction, in the first place for breaching its Oath of Office; and the court had no discretion to

set aside its oath of office in order to make the void judgment, in the second place. The Court’s

findings were premature because Judge Cooper failed to prove jurisdiction after breaching his

solemn oath of office. The Court must vacate its ruling, prove jurisdiction and then make a ruling




                                                 1
         Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 2 of 12




consistent with the Law of the Land. All Orders and Judgment by the Court are void until the Court

proves jurisdiction1.

       The Judge failed to follow Judicial Canons 2 and 2A in violating the law and the law is the

Constitution and stare decisis Supreme Court Precedents ⸻ the Mandated Prohibition from

repudiating patent contract grants by the absolute highest authority⸻ the Supreme Law of the

Land, as declared by Chief Justice J. Marshall in Fletcher v. Peck, Dartmouth College, Grant v.

Raymond and other affirmations thereof in accord with the Contract Clause of the Constitution..

       “Canon 2: A Judge Should Avoid Impropriety and the Appearance of
       Impropriety in all Activities.
       (A) Respect for Law. A judge should respect and comply with the law and should
       act at all times in a manner that promotes public confidence in the integrity and
       impartiality of the judiciary.”
       “Canon 2A. An appearance of impropriety occurs when reasonable minds, with
       knowledge of all the relevant circumstances disclosed by a reasonable inquiry,
       would conclude that the judge’s honesty, integrity, impartiality, temperament, or
       fitness to serve as a judge is impaired. Public confidence in the judiciary is eroded
       by irresponsible or improper conduct by judges, including harassment and other
       inappropriate workplace behavior. A judge must avoid all impropriety and
       appearance of impropriety. This prohibition applies to both professional and
       personal conduct. A judge must expect to be the subject of constant public scrutiny
       and accept freely and willingly restrictions that might be viewed as burdensome by
       the ordinary citizen. Because it is not practicable to list all prohibited acts, the
       prohibition is necessarily cast in general terms that extend to conduct by judges that
       is harmful although not specifically mentioned in the Code. Actual improprieties



1 "However late this objection has been made, or may be made in any cause, in an inferior or
appellate court of the United States, it must be considered and decided, before any court can move
one further step in the cause; as any movement is necessarily the exercise of jurisdiction….6
Peters, 709; 4 Russell, 415; 3 Peters, 203-7" Cited by Rhode Island v. Massachusetts, 37 U.S. 657,
718 (1838).
"No officer can acquire jurisdiction by deciding that he has it. In all such cases, every officer,
whether judicial or ministerial, decides at his peril.”" Middleton v. Low, Governor of California
(1866), 30 Cal. 596, 607.
“But where the question upon which the jurisdiction depends is one of law purely, the jurisdiction
over the subject matter is always open to collateral inquiry . . . The judgment in question, being
wholly void as a final judgment ...” Arroyo D. & W. Co. v. Superior Court, 92 Cal. 52, 2S Pac. 54,
27.


                                                 2
         Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 3 of 12




       under this standard include violations of law, court rules, or other specific
       provisions of this Code.”

This Court’s decision in ECF 3 and ECF 4 is contrary to the following decisions of the Supreme

Court of the United States or precedents of the U.S. Supreme Court and of the Federal Circuit:

Taylor v. Riojas, 592 U.S. __ (2020) in U.S. Supreme Court Case No. 19-1261;
Tanzin v. Tanvir, U.S. Supreme Court Case No. 19-71, 592 U.S. __ (2020);
U.S. v. Agusto Niz-Chavez, U.S. Supreme Court ruling on 4/29/21;
Elliott v. Piersol, 26 U.S. 328, 240 (1828);
Scheuer v. Rhodes, 416 U.S. 232, 94 S. Ct. 1683, 1687 (1974);
Cooper v. Aaron, 358 U.S. 1 (1958);
U.S. v. Will, 449 U.S. 200, 216, 101 S.Ct. 471, 66 L. Ed. 2d. 392, 406 (1980);
Cohens v. Virginia, 19 US. 264 (1821);
Ableman v. Booth, 62 U.S. 524 (1859);
Sterling v. Constantin, 287 U.S. 397 (1932);
U.S. v. Burr, 25 F. Cas. 55, 161 (CCD, Va. No. 14693);
Central Land Company v. Laidley, 150 U.S. 103 (1895);
Jordan v. Mass., 225 U.S. 167 (1912);
Falls Brook Irrigation District v. Bradley, 164 U.S. 167-70 (1896);
Louisville & Nashville Railway Co. v. Kentucky, 183 U.S. 516 (1902);
C.B. & Q. Railway v. Babcock, 204 U.S. 585 (1907);
Rhode Island v. Massachusetts, 37 U.S. 657, 718 (1838);
Festo Corp. v Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722 (2002);
Kumar v. Ovonic Battery Co., Inc. And Energy Conversion Devices, Inc., Fed. Cir. 02-1551, -1574,
03-1091 (2003); 351 F.3d 1364, 1368, 69. (2004);
Brooks v. Yawkey, 200 F. 2d 633 (1953);
Stanard v. Olesen, 74 S. Ct. 768 (1954);
Trustees of Dartmouth College v. Woodward, 17 U.S. 518 (1819);
Grant v. Raymond, 31 U.S. 218 (1832);
U.S. v. American Bell Telephone Company, 167 U.S. 224 (1897);
Fletcher v. Peck, 10 U.S. 87 (1810);
                                                3
        Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 4 of 12




Arunachalam v. Lyft, 19-8029, voiding all Orders in all of my Supreme Court cases, for want of
jurisdiction;
Aqua Products Inc. v. Matal, Fed Cir. Case 15-1177, October 4, 2017;
Arthrex, Inc. v. Smith & Nephew, Inc., No. 2018-2140, slip op. (Fed. Cir. Oct. 31, 2019);
Virnetx Inc. v. Cisco Systems and USPTO (intervenor) (Fed. Cir. 5/13/2020);
Cherrington v. Erie Ins. Property and Cas. Co., 75 S.E. 2d. 508, 513 (W. Va, 2013);
Brown v. Culpepper, 559 F.2d 274, 278 (5th Cir. 1977);
Bradley v. Richmond School Board, 416 U.S. 696, 723 (1974);
Hensley v. Eckerhart, 461 U.S. 424, 433 (1983);
Texas State Teachers Association v. Garland Independent School District, 489 U.S. 782, 791
(1989);
Farrar v. Hobby, 506 U.S. 103 (1992);
Blum v. Stenson, 465 U.S. 886, 898-900 (1984);
Fleischmann v. Maier Brewing Co., 386 U.S. 714, 718 (1967);
Pence v Langdon, 99 US 578 (1878);
Waters-Pierce Oil Co. v. Texas, 212 U.S. 86 (1909);

State Farm v. Campbell, 538 U.S. 408 (2003);

Furman v. Georgia, 408 U.S. 238 (1972);

Solem v. Helm, 463 U.S. 277 (1983);

Weems v. United States, 217 U.S. 349 (1910);

Robinson v. California, 370 U.S. 660 (1962); and

First, Fifth, Seventh, Eighth and Fourteenth Amendments.

       This Court’s ruling is directly contrary to and failed to consider the U.S. Supreme Court’s

recent rulings in Taylor v. Riojas, 592 U.S. __ (2020) in U.S. Supreme Court Case No. 19-1261;

Tanzin v. Tanvir, U.S. Supreme Court Case No. 19-71, 592 U.S. __ (2020); in both of which the

Supreme Court ruled that federal officials and judges are liable for damages and are not

immune, in direct opposition to Judge Cooper’s ruling to the contrary; and the U.S. Supreme


                                                 4
         Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 5 of 12




Court’s 4/29/21 ruling, that faulted the federal government for improperly notifying a man to

appear for a removal hearing. The justices, in a 6-3 decision that divided the high court's

conservative bloc, overturned a lower court's/Sixth Circuit’s decision against improper notice of a

hearing in U.S. v. Agusto Niz-Chavez. On that basis alone, the Orders in all my cases are void,

because there was never a hearing, nor a notice of any hearing, in an egregious denial of due

process in over a 100 cases, including in this case. The Court’s ruling with regard to IPLaw 360 is

an erroneous and fraudulent rendition of the law. This Court is colluding with the Federal Circuit

and has made a False and Official Statement that a defamation lawsuit, erroneously dubbing it as

Mandamus, cannot hold against “a private entity.” Judge Cooper has joined the ranks of those

officials who have breached their oaths of office and committed hate crime against me, and his

orders are void and unconstitutional, because he lost jurisdiction in breaching his oath of office.

       This Court’s Orders ECF 3 and ECF 4 are erroneous and fraudulent that “Judges enjoy

absolute immunity from liability for damages for acts taken in their judicial capacities,…immunity

that Judges enjoy extends to Clerks of Court…defendants immune from plaintiff’s suit for

damages ” glaringly omitting that the Judges breached their solemn oaths of office, and completely

contrary to what the U.S. Supreme Court ruled recently in Taylor v. Riojas, 592 U.S. __ (2020) in

U.S. Supreme Court Case No. 19-1261; Tanzin v. Tanvir, U.S. Supreme Court Case No. 19-71,

592 U.S. __ (2020); in both of which the Supreme Court ruled that federal officials and judges

are liable for damages and are not immune, in direct opposition to Judge Cooper’s ruling to

the contrary.


       Judge Cooper breached his solemn oath of office and violated the law and the law is the

Constitution and failed to uphold stare decisis Supreme Court Precedents ⸻ the Mandated

Prohibition from repudiating patent contract grants by the absolute highest authority ⸻ declared

                                                 5
         Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 6 of 12




by Chief Justice Marshall in Fletcher v. Peck (1810), Trustees of Dartmouth College v. Woodward

(1819), Grant v. Raymond, et al in accord with the Contract Clause of the Constitution. The Judge

violated the Separation of Powers Clause of the Constitution and Appointments Clause of the

Constitution and failed to report that the PTAB’s rulings are void, because the PTAB rulings are

in contempt of the Contract Clause, Separation of Powers Clause and Appointments Clause of the

Constitution and that the PTAB failed to enforce stare decisis Supreme Court Precedents ⸻ the

Mandated Prohibition from repudiating patent contract grants by the absolute highest authority ⸻

declared by Chief Justice Marshall in Fletcher v. Peck (1810), Trustees of Dartmouth College v.

Woodward (1819), Grant v. Raymond , et al. To the contrary, the Judge made False Official

Statements and did not report the Defendants to the authorities for making False Official

Statements, in contempt of stare decisis Supreme Court Precedents ⸻ the Mandated Prohibition

from repudiating patent contract grants by the absolute highest authority ⸻ declared by Chief

Justice Marshall in Fletcher v. Peck (1810), Trustees of Dartmouth College v. Woodward (1819),

Grant v. Raymond, et al in accord with the Contract Clause of the Constitution. Defendants made

misrepresentations to the Court, in reckless disregard for the truth and the Judge remained silent

as fraud that PTAB Judges Siu and McNamara, by their own financial disclosure statements, had

direct stock in Microsoft, the Petitioner who challenged Dr. Arunachalam’s patents in re-exams,

and all rulings by the PTAB are void, and that the PTAB failed to consider material prima facie

intrinsic evidence of Patent Prosecution History and that Aqua Products’ ruling by the Federal

Circuit had already voided such Orders that failed to consider “the entirety of the record” – Patent

Prosecution History. Judge Cooper collusively only further perpetrated the fraud by the USPTO

against the inventor, with the entire Patent System, operating as a criminal enterprise, defrauding

the public.



                                                 6
        Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 7 of 12




THE FACT OF THE MATTER ⸻ THE STATE OF THE UNION ⸻ IS: there is no middle

ground. The Court is not fooling anyone. The three Branches of Government concertedly share a

common objective ⸻ to remain silent as fraud, willfully and wantonly avoiding enforcing Fletcher

and the Supreme Court’s Governing stare decisis Precedents. Why has the Judiciary not enforced

Fletcher and the Supreme Court’s Governing stare decisis Precedents? They know why ⸻ because

enforcing Fletcher exposes the entire Patent System, operating as a CRIMINAL ENTERPRISE,

DEFRAUDING THE PUBLIC.

       The Judge was perpetrating fraud against the inventor Dr. Arunachalam. Dr. Arunachalam

here and now requests the Judge to prove jurisdiction on the record and to provide his oath of

office with bond and insurance company information, anti-corruption Statement and Foreign

Registration Statement by the FARA Act of 1938, as amended.

   1. JUDGE COOPER FAILED TO CONSIDER THAT THE PTAB JUDGMENT IS
      VOID.

       Chief Justice Marshall stated in Dartmouth,

               “Circumstances have not changed it. In reason, in justice, and in law, it is now what
               was in 1769… The law of this case is the law of all… The opinion of the Court,
               after mature deliberation, is that this is a contract the obligation of which cannot be
               impaired without violating the Constitution of the United States… It results from
               this opinion that the acts of” (emphasis added) the Judiciary “are repugnant to the
               Constitution of the United States, and that the judgment on this special verdict
               ought to have been for the Petitioner.”

       If a doubt could exist that a grant is a contract, the point was decided in Fletcher. If, then,

a grant be a contract within the meaning of the Constitution of the United States, Chief Justice

Marshall stated: “these principles and authorities prove incontrovertibly that” a patent grant “is

a contract.” Chief Justice Marshall declared that any acts and Orders by the Judiciary that impair

the obligation of the patent grant contract within the meaning of the Constitution of the United

States “are consequently unconstitutional and void.” Judge Cooper failed to consider that the

                                                 7
            Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 8 of 12




PTAB’s Order and Judgment impair the obligation of the patent grant contract within the meaning

of the Constitution of the United States and “are consequently unconstitutional and void.”

       Furthermore, the Opinion and Order entered in this case on 4/22/2021, prematurely

without prove jurisdiction on record after losing it by breaching his oath of office, violates

the process. The Judge cannot act until he proves jurisdiction. The Court cannot “move one further

step in the cause,” until jurisdiction is proven. “…Federal jurisdiction cannot be assumed, but must

be clearly shown.” Brooks v. Yawkey, 200 F. 2d 633. The Court must vacate its Judgment, prove

jurisdiction and then make a ruling consistent with the Law of the Land. Deviation from

procedural rules proves intent to obstruct justice.

       Judge Cooper stayed his Oath of Office and failed to address the Fletcher Challenge and

failed to enforce Fletcher, Dartmouth College, Grant v. Raymond, and other stare decisis

Governing Supreme Court Precedents ⸻ the Mandated Prohibition from repudiating patent

contract grants by the absolute highest authority⸻ the Supreme Law of the Land, as declared by

Chief Justice J. Marshall, he has lost jurisdiction and immunity, and cannot rule in this Case.

Hence, his Order is void. Judge Cooper failing to consider all the intervening facts and the

law and pushing to rule WITHOUT considering the new constitutional issues raised by

Plaintiff     runs PROCEDURALLY AFOUL, making his Order Void, erroneous                        and

fraudulent renditions of the legal and factual basis of the case. Chief Justice Marshall already

ruled in Dartmouth that “The Law of this Case is the Law of all. There is nothing for the

Court to act upon,” as Chief Justice Marshall declared in Dartmouth College, but simply to

perform their duty and uphold their solemn oaths of office, as there is no case or controversy that

it is undisputed that the Court has a duty to enforce the Mandated Prohibition against repudiating

Government issued Contract Grants declared by Chief Justice Marshall as delineated in Fletcher



                                                 8
         Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 9 of 12




v. Peck (1810), Trustees of Dartmouth College v. Woodward (1819) ⸻ Governing Supreme Court

Precedent Law of the Case and The Supreme Law of the Land ⸻ the SOLE issue, UNDISPUTED

material fact and LAW OF THE CASE, integral to all of my cases and prima facie evidence of the

validity of all of my claims which the Judiciary has been avoiding at the cost of their Oaths. Judge

Cooper must recuse, for frustrating the proceedings; for obstructing justice; for violating his oath

of office; Judge Cooper’s Orders are out of order procedurally. This Court’s decision conflicts with

decisions of the United States Supreme Court, namely, Fletcher v. Peck, 10 U.S. 87 (1810);

Trustees of Dartmouth College v. Woodward, 17 U.S. 518 (1819); and the precedent(s) of the

Federal Circuit, Aqua Products Inc. v. Matal, Fed. Cir. 15-1177 (2017) ⸻ the Supreme Law of the

Land and Law of the Case ⸻ by oppression and FALSE OFFICIAL STATEMENTS. Judge

Cooper played foul in his Erroneous and Fraudulent Orders by failing to consider all the

facts and the law, makes his process a fraud. Furthermore, a false claim of collateral estoppel

of void orders from a judge who by his own admission bought stock in defendant JPMorgan Chase

& Co. during the pendency of the case, lost subject matter jurisdiction, and a PTAB Judge who

held stock in Microsoft by his own annual financial disclosure statement, and the PTAB Panel

of APJs unconstitutionally appointed, as per the Federal Circuit’s Arthrex and VirnetX rulings,

making their rulings void, and in violation of the Constitution and the Law of the Land as declared

in Fletcher v. Peck, 10 U.S. 87 (1810) that a Grant is a Contract that cannot be rescinded by the

absolute highest authority, and not consistent with Procedural Rules and Law of the Land ⸻ the

Fletcher Challenge ⸻ and Law of the Case and without considering material prima facie evidence

of Patent Prosecution History nor applying the Federal Circuit’s Aqua Products Inc. v. Matal, Fed.

Cir. Case No. 15-1177, October 4, 2017 reversal of all Orders that failed to consider “the entirety

of the record”⸻ Patent Prosecution History, denying Dr. Arunachalam due process, making it



                                                 9
           Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 10 of 12




hazardous, expensive and burdensome for Dr. Arunachalam to have access to the Court, all in

violation of the Constitution, all of which render all rulings void and unconstitutional in all of

Plaintiff’s cases in the District and Circuit Courts and in the PTAB, which corruptly, disparately,

baselessly ruled Plaintiff’s claims invalid in December 2017 without considering Patent

Prosecution History and ignoring and failing to apply the Federal Circuit’s ruling of October 2017

in Aqua Products v. Matal that reversed all Orders that failed to consider “the entirety of the

record”⸻ Patent Prosecution History, all without any basis in facts or the law or patent statutes

nor providing “clear and convincing evidence” of invalidity and failing to consider material prima

facie evidence of Patent Prosecution History, which shows the claim terms are not indefinite nor

not enabled with clear written description in the patent specification and Patent Prosecution

History.

       Judge Cooper ordered and condemned before inquiry. "No man (or woman) should be

condemned unheard." Judge Cooper denied Plaintiff “procedural due process of law” . ⸻ "a law

which hears before it condemns; which proceeds upon inquiry, and renders judgment only after

trial.” Judge Cooper made it expensive, hazardous and burdensome for me to have access to

the Court, which violates the Constitutional provision. See ALP Vol. XII, Secs 140 and 141.

       The Judge breached his oath of office in violating the Constitution and stare decisis

Supreme Court Precedents ⸻ the Mandated Prohibition from repudiating patent contract grants

by the absolute highest authority ⸻ declared by Chief Justice Marshall in Fletcher v. Peck (1810),

Trustees of Dartmouth College v. Woodward (1819), Grant v. Raymond, et al in accord with the

Contract Clause and Separation of Powers Clause of the Constitution. The Judge setting aside his

solemn oath, not proving jurisdiction after losing it by breaching his oath of office and his omission

to follow Judicial Canons 2, 2A, 3A (1), 3A(4), 3A(5), 3B (1), 3B(2), 3B(6), 3C(1) all require him



                                                 10
        Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 11 of 12




to either enforce the stare decisis Supreme Court Precedents ⸻ the Mandated Prohibition from

repudiating patent contract grants by the absolute highest authority ⸻ declared by Chief Justice

Marshall in Fletcher v. Peck (1810), Trustees of Dartmouth College v. Woodward (1819), Grant

v. Raymond, et al in accord with the Contract Clause and Separation of Powers Clause of the

Constitution or leave the bench. Judge Cooper lost his jurisdiction when he stayed his oath of

office and failed to enforce the stare decisis Supreme Court Precedents ⸻ the Mandated

Prohibition from repudiating patent contract grants by the absolute highest authority ⸻ declared

by Chief Justice Marshall in Fletcher v. Peck (1810), Trustees of Dartmouth College v. Woodward

(1819), Grant v. Raymond, et al in accord with the Contract Clause and Separation of Powers

Clause of the Constitution. Therefore, the Memorandum Opinion and Order of 4/22/21 are void.

Besides, Chief Justice Marshall already ruled them void and unconstitutional for impairing the

obligation of the patent grant contract   within the meaning of the Constitution. “The acts of”

(emphasis added) the Judiciary “are repugnant to the Constitution of the United States, and that

the judgment on this special verdict ought to have been for the Petitioner (Dr. Arunachalam).”

       Wherefore, Plaintiff’s FRCP Rule 60(d)(3) Motion should be granted. A Certificate of

Service is attached.

May 4, 2021                          Respectfully submitted,


                                     Dr. Lakshmi Arunachalam, a woman,
                                     222 Stanford Avenue, Menlo Park, CA 94025
                                     (650) 690-0995; laks22002@yahoo.com
                                     Self- Represented
                                     Dr. Lakshmi Arunachalam, a woman




                                               11
        Case 1:20-cv-03734-UNA Document 10 Filed 05/24/21 Page 12 of 12




                                CERTIFICATE OF SERVICE

I certify that on May, 2021, I filed an original of the foregoing paper, with the Clerk of the Court
in the United States District Court for the District of Columbia, via USPS Priority Express Mail
for overnight delivery and via email per COVID Rules, to:
The Clerk of the Court,
U.S. District Court for the District of Columbia,
333 Constitution Ave. NW, Washington, DC 20001
Tel: (202) 354-3000

and I certify that on the same day, I served a copy on all Defendants via Express Mail via the
U.S. Postal Service for overnight delivery at the addresses listed in my Complaint.

May 4, 2021                           Respectfully submitted,




                                      Dr. Lakshmi Arunachalam, a woman,
                                      222 Stanford Avenue, Menlo Park, CA 94025
                                      Tel: 650.690.0995;Email: laks22002@yahoo.com

                                      Dr. Lakshmi Arunachalam, a woman, Self-Represented




                                                12
